Case: 21-20115        Document: 00516125010            Page: 1      Date Filed: 12/10/2021




              United States Court of Appeals
                   for the Fifth Circuit                                 United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        December 10, 2021
                                       No. 21-20115
                                                                           Lyle W. Cayce
                                                                                Clerk

   Cannon Oil and Gas Well Services, Incorporated,

                                                                   Plaintiff—Appellant,

                                           versus

   KLX Energy Services, L.L.C.,

                                                                  Defendant—Appellee.


                     Appeal from the United States District Court
                         for the Southern District of Texas
                              USDC No. 4:20-cv-01164


   Before Dennis, Higginson, and Costa, Circuit Judges.
   Gregg Costa, Circuit Judge:
          Texas and Wyoming are leading oil-producing states.1 Like other
   leading energy states,2 they both regulate the use of indemnity agreements in
   their oilfields with Anti-Indemnity Acts.              Wyoming, concerned that


          1
             U.S. Energy Information Administration: Independent Statistics & Analysis, Oil
   and Petroleum Products Explained, https://www.eia.gov/energyexplained/oil-and-
   petroleum-products/where-our-oil-comes-from.php (last updated April 8, 2021) (ranking
   Texas first and Wyoming eighth).
          2
              See, e.g., La. Stat. Ann. § 9:2780; N.M. Stat. Ann. § 56-7-2.
Case: 21-20115      Document: 00516125010           Page: 2    Date Filed: 12/10/2021




                                     No. 21-20115


   indemnification disincentivizes safety, forbids oilfield indemnity agreements.
   Wyo. Stat. Ann. § 30-1-131. Texas, concerned that large oil companies
   will use their leverage to demand indemnity from independent operators, also
   disfavors the agreements. But it does not ban them entirely. To address the
   bargaining-power problem, it allows indemnification in limited situations
   including when the indemnity is mutual and backed by insurance. Tex.
   Civ. Prac. & Rem. §§ 127.003, 127.005.
          This conflict between the Wyoming and Texas oilfield indemnity laws
   is the focus of this appeal. A contract for the leasing and servicing of drilling
   equipment includes a mutual indemnity agreement that complies with Texas
   law but would be unenforceable under Wyoming’s blanket ban. Although the
   agreement states that Texas law will govern, most of the work performed
   under the contract occurred in Wyoming with none in Texas. And indemnity
   is being sought for a Wyoming lawsuit filed by a Wyoming resident injured in
   a Wyoming oilfield operated by a Wyoming business. We must decide
   whether the Texas or Wyoming Oilfield Anti-Indemnity Act applies.
                                       I.
          Cannon Oil and Gas Well Services is an oil-and-gas exploration
   company based in Wyoming.           When Cannon needed to lease drilling
   equipment, it contracted with Texas-based KLX Energy Services.
          The parties memorialized their deal in a “Master Equipment Rental
   Agreement,” which governs “all Equipment rented . . . as well as any
   services provided by [KLX to Cannon].” The document includes three
   relevant provisions. The first is a choice-of-law clause providing that Texas
   law governs the agreement. Second is an indemnity provision under which
   Cannon and KLX must “protect, defend, [and] indemnify” each other
   against losses involving injuries sustained by the other’s employees,
   regardless of who is at fault. The indemnity provision also notes in a separate




                                            2
Case: 21-20115     Document: 00516125010          Page: 3   Date Filed: 12/10/2021




                                   No. 21-20115


   clause that each party’s obligation “shall only be effective to the maximum
   extent permitted by applicable law.” And third, the agreement anticipates
   that Cannon will on occasion place extra orders for rental equipment and
   maintenance services. To ensure its supremacy over such periodic orders,
   the Master Agreement states that if “there should be any conflict” with “any
   Order, purchase order, field ticket, work order, or any other type of
   memoranda,” the Master Agreement controls.
         The same day that Cannon signed the Master Agreement, it also
   executed a shorter document titled “Work Order.”          Like the Master
   Agreement, the Work Order purports to apply to “all services and rental
   equipment” that KLX provides to Cannon. It also includes an indemnity
   provision and choice-of-law clause selecting Texas law. But unlike the
   Master Agreement, the Work Order’s indemnity provision does not include
   a separate clause limiting the parties’ indemnity obligation “to the maximum
   extent permitted by applicable law.”
         Initial discussions about the agreement occurred entirely in Wyoming,
   where KLX maintains a significant presence. Cannon later executed the
   documents in Wyoming; KLX did so in West Virginia. During negotiations,
   KLX anticipated providing equipment and services only where Cannon did
   business—Colorado, Utah, Idaho, Montana, Nevada, and above all,
   Wyoming. KLX’s expectations were warranted. From the time the parties
   struck their deal to when this case began, KLX issued 252 invoices to
   Cannon, 228 of which came from Wyoming work. KLX never invoiced
   Cannon for work in Texas.
         The incident that launched this dispute occurred two years later. An
   employee from KLX’s Wyoming office was performing a pressure test on
   KLX equipment at a Cannon oil well in Southern Wyoming. The employee




                                          3
Case: 21-20115        Document: 00516125010              Page: 4       Date Filed: 12/10/2021




                                          No. 21-20115


   was injured. He then sued Cannon in state court in his home state of
   Wyoming.
           If the Master Agreement’s indemnity provision is valid, KLX is
   ultimately on the hook for injuries suffered by its employee even if Cannon
   was at fault. So Cannon filed this federal declaratory judgment action seeking
   to enforce KLX’s indemnity obligation for the Wyoming lawsuit.
           After the parties filed dueling summary judgment motions, the district
   court ruled in KLX’s favor. The district court first reasoned that the Master
   Agreement’s indemnity provision controls over the Work Order’s because
   of inconsistencies between the two.                It then held that the Master
   Agreement’s choice of Texas law does not extend to its indemnity provision
   because the latter provision contains language recognizing that indemnity
   could be limited by “applicable law.” The court thus concluded that the
   parties left open the issue of which law would govern their indemnity dispute.
   Applying Texas choice-of-law rules, the court determined that Wyoming law
   controlled.     Because Wyoming bans oilfield indemnity, the indemnity
   provision in the Master Agreement was unenforceable.3 Cannon thus would
   have to defend itself in Wyoming state court. This appeal followed.
                                               II.
           Cannon first challenges the district court’s conclusion that the parties
   did not decide which state’s law would govern their indemnity obligation.


           3
             Although the district court held that no choice-of-law provision governed, it used
   the choice-of-law rule for contracts in which there is an operative provision. Compare
   Restatement (Second) of Conflict of Laws § 187 (Am. L. Inst. 1971)
   (governing choice-of-law analysis when parties choose a state whose law will govern), with
   id. § 188 (governing choice-of-law analysis when the parties do not choose a state). The
   court thus conducted the same analysis that it would have if it had found instead that the
   parties chose Texas law. Because we hold that the parties did indeed choose Texas law,
   the district court’s inadvertent choice-of-law analysis tracks ours.




                                                4
Case: 21-20115      Document: 00516125010           Page: 5   Date Filed: 12/10/2021




                                     No. 21-20115


   Resolving this issue depends on whether the Master Agreement exempts its
   indemnity provision from its general choice of Texas law.
          The Master Agreement states that indemnity “shall only be effective
   to the maximum extent permitted by applicable law, whether by statute or a
   controlling applicable judicial decision.” It further provides that if “any such
   existing or future law” limits indemnity, the parties’ obligation “shall extend
   only to the maximum extent permitted by such law.” KLX convinced the
   district court that because this language refers to “applicable law” instead of
   “Texas law,” the indemnity provision is not governed by the Master
   Agreement’s general choice-of-law clause. In other words, the “applicable
   law” clause calls for a different choice-of-law analysis than the rest of the
   contract.
          This argument reads too much into the words “applicable law.” The
   more natural reading is that the Master Agreement recognizes that even
   under applicable Texas law, indemnity provisions will not always be
   enforced. See Tex. Civ. Prac. & Rem. § 127.003. If existing or future
   Texas law “limits the extent to which indemnification may be provided,” the
   Master Agreement affirms that the indemnity provision still extends to “the
   maximum extent permitted by such law.” The “applicable law” clause thus
   is a savings clause that preserves the indemnity provision to the extent
   allowed by “applicable law,” which per the choice-of-law provision is Texas
   law. See Ranger Ins. Co. v. Am. Int’l Specialty Lines Ins. Co., 78 S.W.3d 659,
   663–64 (Tex. App.—Houston [1st Dist.] 2002, no pet.) (example of another
   indemnity savings clause); Weber Energy Corp. v. Grey Wolf Drilling Co., 976
   S.W.2d 766, 767 (Tex. App.—Houston [1st Dist.] 1998) (same). The choice-
   of-law provision that governs the rest of the Master Agreement therefore also
   applies to its indemnity provision.




                                          5
Case: 21-20115       Document: 00516125010            Page: 6     Date Filed: 12/10/2021




                                       No. 21-20115


          On this reading, the Master Agreement and the Work Order are
   consistent—both contain choice-of-law and indemnity provisions that are
   not meaningfully different. It does not matter which document controls this
   dispute because under either the result is the same: Cannon and KLX chose
   Texas law to govern the scope of their indemnity obligation.4
                                           III.
          The question becomes whether the parties’ choice of Texas law is
   enforceable for this Wyoming-centered indemnity dispute.
          At first blush, the answer may seem straightforward. Courts usually
   enforce contracts as written. Wayman v. Southard, 23 U.S. (10 Wheat.) 1, 48
   (1825) (Marshall, C.J.) (“[I]n every forum a contract is governed by the law
   with a view to which it was made.”). Enforcing what the parties bargained
   for promotes efficiency and certainty. See DeSantis v. Wackenhut Corp., 793
   S.W.2d 670, 677 (Tex. 1990).
          But when it comes to enforcing a contractual choice-of-law provision,
   freedom-of-contract values collide with a state’s interest in regulating
   conduct within its borders. State laws regulating contracts would lose much
   of their bite if parties could oust them by agreeing to apply laws from a
   favored jurisdiction. See Symeon C. Symeonides et al., Conflict
   of Laws §§ 18.5–7 (6th ed. 2018) (providing examples of choice-of-law
   provisions evading consumer protection, employment, franchise, and
   insurance laws). And if “regulation is desirable, then choice of law creates a
   race to the bottom by eroding efforts to eliminate social harms.” Erin Ann


          4
             We thus need not decide whether the Master Agreement overrides the Work
   Order whenever there is an inconsistency between the two or whether the Work Order is
   instead a “standalone agreement” as Cannon argues.




                                            6
Case: 21-20115     Document: 00516125010          Page: 7   Date Filed: 12/10/2021




                                   No. 21-20115


   O’Hara, Opting out of Regulation: A Public Choice Analysis of Contractual
   Choice of Law, 53 Vand. L. Rev. 1551, 1571–72 (2000).
          Texas’s choice-of-law rules, which we apply as a federal court sitting
   in diversity, Klaxon Co. v. Stentor Elec. Mfg. Co., 313 U.S. 487, 496 (1941),
   harmonize this tension. Texas recognizes that “parties can agree to be
   governed by the law of another state.” Exxon Mobil Corp. v. Drennen, 452
   S.W.3d 319, 324 (Tex. 2014); see also Tex. Bus. & Com. Code § 1.301(a)
   (“[W]hen a transaction bears a reasonable relation to this state and [another
   state] the parties may agree that [either law] shall govern their rights and
   duties.”). Numerous Texas cases thus apply the law the parties agreed
   would govern. See, e.g., Drennen, 452 S.W.3d at 331; Gator Apple, LLC v.
   Apple Tex. Restaurants, Inc., 442 S.W.3d 521, 534–35 (Tex. App.—Dallas
   2014, pet. denied); Mary Kay Inc. v. Woolf, 146 S.W.3d 813, 817 (Tex. App.—
   Dallas 2004, pet. denied).
          But to account for states’ regulatory interests, Texas limits
   contractual autonomy to choose what law applies. Parties cannot choose the
   law of a jurisdiction “which has no relation whatever to them or their
   agreement” nor can they “thwart or offend the public policy of the state the
   law of which ought otherwise to apply.” DeSantis, 793 S.W.2d at 677. The
   result is the conflict-of-laws principle of “limited party autonomy.” Id.
   Under it, “although Texas courts permit choice-of-law agreements and the
   default position is that they are enforceable, it is not uncommon for a party
   to overcome them.” Cardoni v. Prosperity Bank, 805 F.3d 573, 581, 586 (5th
   Cir. 2015) (declining to apply choice of Texas law and applying Oklahoma
   law to determine validity of noncompete agreements); DeSantis, 793 S.W.2d
   at 681 (declining to apply choice of Florida law and applying Texas law to
   determine validity of noncompete agreements); CMA-CGM (Am.), Inc. v.
   Empire Truck Lines, Inc., 416 S.W.3d 495, 516–17 (Tex. App.—Houston [1st
   Dist.] 2013, pet. denied) (declining to apply choice of Maryland law and



                                         7
Case: 21-20115        Document: 00516125010              Page: 8       Date Filed: 12/10/2021




                                          No. 21-20115


   applying Texas indemnity law that invalidated agreement);5 Panatrol Corp. v.
   Emerson Elec. Co., 163 S.W.3d 182, 189 (Tex. App.—San Antonio 2005, pet.
   denied) (declining to apply choice of Missouri law and applying Texas law to
   indemnity issue).
           Texas courts look to section 187(2)(b) of the Restatement (Second) of
   Conflict of Laws to determine whether to enforce a contractual choice of law.
   DeSantis, 793 S.W.2d at 677–78. Under that section, three things must be
   true for Wyoming law to override the parties’ choice of Texas law.
           First, Wyoming must have a “more significant relationship” with the
   parties and transaction than Texas does under section 188 of the
   Restatement. Id. at 678. Second, Wyoming must have a “materially greater
   interest” than Texas in applying its law to this set of facts. Id. Third,
   applying Texas law must be contrary to a fundamental policy of Wyoming.
   Id.; see Drennen, 452 S.W.3d at 325–27 (analyzing a choice-of-law clause
   using these three steps). Central to these inquiries is each state’s interest in
   the particular substantive issue to be resolved—here, indemnity. Hughes
   Wood Prods., Inc. v. Wagner, 18 S.W.3d 202, 205 (Tex. 2000).


           5
             CMA-CGM’s refusal to enforce a choice of law that allowed enforcement of an
   indemnity agreement disproves Cannon’s suggestion that special sanctity is afforded
   contractual autonomy in the conflicts analysis when indemnity is at issue. So does our
   decision in Roberts v. Energy Development Corp., 235 F.3d 935 (5th Cir. 2000). There, we
   declined to enforce a Texas choice-of-law provision and applied Louisiana law even though
   Texas law would have allowed the indemnity agreement while Louisiana’s Oilfield Anti-
   Indemnity Act would not. Id. at 942–44. Although Roberts applied Louisiana choice-of-law
   rules, those largely mirror the Restatement considerations that Texas uses. See La. Civ.
   Code Ann. art. 3540 (stating that the parties’ choice of law will apply “except to the
   extent that law contravenes the public policy of the state whose law would otherwise be
   applicable under Article 3537”); id. art. 3537 (directing courts to consider factors such as
   “the place of negotiation, formation, and performance of the contract;” the parties’ “place
   of domicile;” and policies including “promoting multistate commercial intercourse” and
   upholding the parties’ justified expectations).




                                                8
Case: 21-20115     Document: 00516125010           Page: 9   Date Filed: 12/10/2021




                                    No. 21-20115


                                        A.
          To overcome the parties’ choice of Texas law, Wyoming must have a
   “more significant relationship” to Cannon and KLX’s indemnity agreement.
   Put differently, would Wyoming law apply had the parties not chosen Texas?
          To answer this question, section 188 of the Restatement directs us to
   identify the state with the more significant relationship by analyzing various
   contacts and “their relative importance with respect to the particular issue.”
   Restatement (Second) of Conflict of Laws § 188(2) (Am. L.
   Inst. 1971). These contacts, specific to contract disputes like indemnity
   agreements, include:
          (a) the place of contracting,
          (b) the place of negotiation of the contract,
          (c) the place of performance,
          (d) the location of the subject matter of the contract, and
          (e) the domicil, residence, nationality, place of incorporation and
          place of business of the parties.
   Id. The contacts are weighed “not by their number, but by their quality.”
   Minn. Mining & Mfg. Co. v. Nishika Ltd., 955 S.W.2d 853, 856 (Tex. 1996).
          The section 188 contacts rack up points for Wyoming. Cannon started
   negotiations by contacting KLX’s Wyoming office, and the parties executed
   the agreements in Wyoming and West Virginia. These place-of-negotiation-
   and-contracting contacts favor Wyoming and overwhelmingly disfavor
   Texas. See DeSantis, 793 S.W.2d at 679 (finding that Texas had greater
   contacts to an agreement executed in Houston); Chesapeake Operating, Inc. v.
   Nabors Drilling USA, Inc., 94 S.W.3d 163, 170 (Tex. App.—Houston [14th
   Dist.] 2002, no pet.) (discounting Louisiana’s relationship to a contract
   negotiated and executed in Texas and Oklahoma).




                                         9
Case: 21-20115      Document: 00516125010           Page: 10   Date Filed: 12/10/2021




                                     No. 21-20115


          The place of performance also favors Wyoming. The Supreme Court
   of Texas has not decided whether the relevant place of performance in
   indemnity cases is “where the drilling or the suing takes place.” See Sonat
   Expl. Co. v. Cudd Pressure Control, Inc., 271 S.W.3d 228, 234 (Tex. 2008).
   Intermediate Texas courts take the latter view, explaining that the central act
   of indemnification occurs in the forum where the personal injury lawsuit is
   pending. See Chesapeake, 94 S.W.3d at 171–72; Banta Oilfield Servs., Inc. v.
   Mewbourne Oil Co., 568 S.W.3d 692, 711–12 (Tex. App.—Texarkana 2018,
   pet. denied). The distinction does not matter here as Wyoming is the site of
   both the drilling and the suing. See Roberts, 235 F.3d at 942 (giving significant
   weight to Louisiana’s being the place of performance and location of the
   injury for which indemnity was being sought).
          For services contracts, the “location of the subject matter” largely
   overlaps with the “place of performance.” See DeSantis, 793 S.W.2d at 679
   (“The place of performance for both parties was Texas, where the subject
   matter of the contract was located.”). So this contact favors Wyoming too.
   Much of the subject matter of the contract—the physical equipment which
   could generate an indemnity obligation—was leased in Wyoming and none
   was in Texas. DeSantis, 793 S.W.2d at 679; CMA-CGM, 416 S.W.3d at 514
   (finding that the location of the subject matter of a general contract governing
   the transportation of various equipment favored Texas because the
   equipment at issue was transported entirely within the state).
          The only debatable section 188 contact is the principal place of
   business. Cannon leans on this contact, arguing that it favors Texas because
   the agreement was drafted by a Texas-based company. But although KLX’s
   principal place of business is in Texas, its Texas presence is negated by
   Cannon’s Wyoming domicile. See Cardoni, 805 F.3d at 583 (noting that
   Texas headquarters of one party were cancelled out by Oklahoma presence
   of the other).



                                          10
Case: 21-20115         Document: 00516125010               Page: 11        Date Filed: 12/10/2021




                                            No. 21-20115


          In trying to tilt the “place of business” factor in its favor, Cannon
   harps on a seeming anomaly—the Texas company, KLX, is the one arguing
   that Wyoming law should apply instead of the law of its home state that it
   selected in the contract. One problem with this is that when determining the
   state with the most significant relationship, we do not consider the choice-of-
   law provision; this inquiry is figuring out which state’s law would apply in the
   absence of such an agreement. Chesapeake, 94 S.W.3d at 176. Another
   problem is that nothing in the Restatement or caselaw attaches significance
   to the fact that a party is trying to avoid its own state’s law. Nor do we see
   sound reason for doing so given that the justification for sometimes
   overriding the law the parties chose is a concern with intruding on the
   regulatory authority of the states themselves. Restatement § 187 cmt. g
   (“Fulfillment of the parties’ expectations is not the only value in contract
   law; regard must also be had for state interests and for state regulation.”).
          The section 188 contacts thus overwhelmingly favor Wyoming. See
   Cardoni, 805 F.3d at 583 (giving determinative weight in the more significant
   relationship analysis to the fact that negotiations and place of performance
   were in Oklahoma); DeSantis, 793 S.W.2d at 678–79 (finding that execution
   of contract and performance of personal services in Texas favored applying
   Texas law). Four favor Wyoming with one being neutral. None favor Texas.
          Understandably, then, Cannon tries to shift focus from the contract-
   specific section 188 contacts to one of the general conflict-of-laws principles
   in section 6 of the Restatement.6 Those “general principles” are the


          6
              The factors include:

              (a) the needs of the interstate and international systems,
              (b) the relevant policies of the forum,




                                                  11
Case: 21-20115           Document: 00516125010                Page: 12        Date Filed: 12/10/2021




                                              No. 21-20115


   background considerations that underlie “the more specific rules” in the
   Restatement for tort (section 145) or contract (section 188). Gutierrez v.
   Collins, 583 S.W.2d 312, 318 (Tex. 1979); see also Restatement § 188 cmt.
   e (“[T]he forum, in applying the principles of § 6 . . . should give
   consideration to the relevant policies of all potentially interested states . . . .
   The states which are most likely to be interested are those which have one or
   more of the following contacts with the transaction or the parties.”). Texas
   law is unclear on whether we must separately consider the section 6 factors
   or whether we can instead assume that the section 188 contacts are sufficient
   “application[s] of the general Section 6 considerations” in the contract
   context. Cardoni, 805 F.3d at 582 n.9; compare DeSantis, 793 S.W.2d at 678–
   79, and Drennen, 452 S.W.3d at 326 (neither specifically addressing the
   section 6 factors), with Sonat, 271 S.W.3d at 234–35 (directly considering one
   of the section 6 factors). But we can assume that we should independently
   consider the section 6 factors because doing so does not change the outcome.
           Cannon invokes the section 6 principle that courts should protect the
   justified expectations of the parties, which is particularly important in
   contract cases.7 See Sonat, 271 S.W.3d at 236 (giving decisive weight to the


               (c) the relevant policies of other interested states and the relative interests of those
               states in the determination of the particular issue,
               (d) the protection of justified expectations,
               (e) the basic policies underlying the particular field of law,
               (f) certainty, predictability and uniformity of result, and
               (g) ease in the determination and application of the law to be applied.
           7
             The parties do not focus on other section 6 principles like predictability,
   uniformity, and ease of application. That is likely because they do not counsel strongly in
   favor of either state. Although “[e]nforcing contracts according to their own terms”
   enhances predictability and uniformity, Sonat, 271 S.W.3d at 235, the “ease of
   determination and application of law . . . points to applying the law of the state where the
   injured party brought suit,” Chesapeake, 94 S.W.3d at 177.




                                                    12
Case: 21-20115     Document: 00516125010           Page: 13   Date Filed: 12/10/2021




                                    No. 21-20115


   expectations of the parties). This favors application of Texas law though not
   emphatically so. At a basic level, parties that enter a bargain expect to be
   bound by its terms.     Texas law would allow the indemnity provision;
   Wyoming law would invalidate it.
          And beyond the central fact that Cannon and KLX included an
   indemnity provision in their contract, there are other indications that they
   expected to be bound by it. The Master Agreement’s indemnity provision
   includes a statement of compliance with the “Express Negligence Rule,” a
   Texas rule that requires that contractual indemnity provisions be express and
   conspicuous. See Dresser Indus. Inc. v. Page Petroleum, Inc., 853 S.W.2d 505,
   508 (Tex. 1993).    Moreover, both KLX and Cannon acquired liability
   insurance coverage as required by the indemnity clause in their agreement.
   In Sonat, the Texas Supreme Court relied on similar clues and noted that
   “the parties’ expectations as stated in their contract should not be
   frustrated.” 271 S.W.3d at 235; see also Banta, 568 S.W.3d at 713 (using the
   purchase of insurance as a relevant fact in the analysis); Chesapeake, 94
   S.W.3d at 176 (applying Texas law because “the parties explicitly drafted
   indemnity provisions and purchased insurance to meet Texas law”).
          But these clues that Cannon offers to explain the parties’ expectations
   are not as one-sided as they appear on the surface. For one thing, KLX and
   Cannon’s contract also includes an obligation to acquire liability insurance
   notwithstanding the insurance obligation in the indemnity provision. For
   another, the savings clause we discussed earlier—recognizing that applicable
   law may operate to limit the indemnity provision—shows that the parties
   understood that their indemnity provision might not be given full effect.
          Although the parties may have had a qualified expectation that their
   indemnity agreement would be enforced as Texas law allows, other
   considerations would have led the parties to reasonably expect that Texas law




                                         13
Case: 21-20115         Document: 00516125010                Page: 14        Date Filed: 12/10/2021




                                            No. 21-20115


   would not apply. Parties generally expect that the law of the place of
   negotiation, contracting, and performance—none of which were Texas
   here—will govern. Indeed, in Sonat, the case that Cannon relies on to argue
   that justified expectations should control, the Texas Supreme Court’s
   decision to apply Louisiana law meant not only that the contract would be
   enforced but also that the law of the place of performance would govern. 271
   S.W.3d at 235–36; see Maxus Expl. Co. v. Moran Bros., Inc., 817 S.W.2d 50, 57
   (Tex. 1991); Restatement § 196 cmt. c (“Indeed, it can often be assumed
   that the parties . . . would expect that the local law of the state where the
   services . . . are to be rendered would be applied to determine many of the
   issues arising under the contract.”).8 Accordingly, the parties’ expectations
   do not necessarily favor applying Texas law.
           But even if the protection of justified expectations favors applying
   Texas law, those expectations can be overcome if they are “substantially


           8
             This is one example of the section 188 contacts as a specific application of the
   section 6 factors. Place of contract, negotiation, and performance are relevant
   considerations because, among other things, they influence the parties’ justified
   expectations.
            For similar reasons, another Restatement section creates a presumption in favor of
   applying the law of the state where “the contract requires that the services, or a major
   portion of the services, be rendered.” Restatement § 196; see also id. § 188(3)
   (directing courts to consider certain contract-specific presumptions that appear later in the
   Restatement, including section 196). The Supreme Court of Texas reads section 196 as
   making the place of performance “factor . . . conclusive in determining what state’s law is
   to apply.” DeSantis, 793 S.W.2d at 679 (citing Restatement § 196). The section 196
   presumption, however, applies only when a “major portion of the services called for by the
   contract is to be rendered in a single state and it is possible to identify this state at the time
   the contract is made.” Restatement § 196 cmt. a; see also Sonat, 271 S.W.3d at 234
   (declining to apply the presumption because no state “loomed large” during negotiations).
   Here, the parties arguably knew at the time of contracting that a major portion of the
   services would be rendered in Wyoming. But because we ultimately conclude that
   Wyoming law applies under section 187, we need not determine whether it also applies
   under section 196.




                                                  14
Case: 21-20115      Document: 00516125010             Page: 15     Date Filed: 12/10/2021




                                       No. 21-20115


   outweighed by the interests of the state with the invalidating rule.” Sonat,
   271 S.W.3d at 235; see Restatement § 188 cmt. b (“Protection of the
   justified expectations of the parties is a factor which varies somewhat in
   importance from issue to issue. . . . The extent of the interest of a state in
   having its rule applied should be determined in the light of the purpose sought
   to be achieved by the rule and by the relation of the transaction and the parties
   to that state.”). That brings us to other section 6 principles, which ask us to
   weigh the policies of the relevant states. See Restatement § 6(2)(b), (c).
   This inquiry, duplicative of the “materially greater interest” analysis we are
   about to conduct, see CMA-CGM, 416 S.W.3d at 517, cuts sharply in
   Wyoming’s favor. As we discuss below, Wyoming’s concern that indemnity
   undermines safety has great force in a dispute seeking indemnification for an
   injury to one of its residents in one of its oilfields. See, e.g., id. at 516 (finding
   that Texas policies outweighed other considerations including the
   expectation that Maryland law would apply); see also Roberts, 235 F.3d at 942
   (finding that Louisiana’s anti-indemnity policies outweighed expectation
   that an indemnity agreement would be enforced when the dispute involved
   Louisiana subcontractors that the law aimed to protect).
          The section 6 principles thus confirm what the contract-specific
   section 188 contacts decisively recommend. In the absence of a choice-of-
   law clause, Wyoming law would apply to this indemnity demand for a
   Wyoming lawsuit brought by a Wyoming resident performing work in the
   state for a Wyoming company.
                                            B.
          To overcome the parties’ contrary choice of Texas law, KLX must
   next show that Wyoming’s interest in this indemnity matter is “materially
   greater” than Texas’s.




                                            15
Case: 21-20115       Document: 00516125010           Page: 16   Date Filed: 12/10/2021




                                      No. 21-20115


            It easily is. Wyoming bans oilfield indemnity provisions so that oil and
   gas companies “internalize the costs of their own operations” and become
   “more mindful of employee safety.” Lexington Ins. Co. v. Precision Drilling
   Co., 830 F.3d 1219, 1220 (10th Cir. 2016).            This policy stems from
   Wyoming’s deep experience with the “hazardous undertaking” of drilling
   and mining. Mountain Fuel Supply Co. v. Emerson, 578 P.2d 1351, 1355 (Wyo.
   1978).
            Wyoming’s interest in promoting worker safety in its oilfields is at its
   zenith on these facts. The underlying state court proceeding—in which a
   Wyoming resident was injured in Wyoming by the alleged negligence of a
   Wyoming oil company—implicates Wyoming’s policy with precision.
   Enforcing the indemnity provision would discourage what Wyoming hopes
   to encourage—Cannon’s taking steps to avoid injuries in its oilfield
   operations.
            On the other side of the scale, Texas’s interest in this dispute is more
   attenuated. Its interest in enforcing the contract of one of its businesses is
   lessened when the contract was not negotiated, drafted, or performed within
   its borders. Under these circumstances, Wyoming’s interest is materially
   greater. See Cardoni, 805 F.3d at 584; CMA-CGM, 416 S.W.3d at 517.
                                           C.
            KLX must clear one more Restatement hurdle before Wyoming’s
   indemnity ban will govern. It is not enough that Wyoming has a more
   significant relationship to the parties and a materially greater interest in
   applying its policy; its anti-indemnity policy must be “fundamental.” This
   question “poses a challenge as neither the Supreme Court of Texas nor the
   Restatement has articulated a clear standard for determining when a policy is
   ‘fundamental.’” Cardoni, 805 F.3d at 585. But both features of the policies
   that Texas courts have found fundamental exist here.




                                           16
Case: 21-20115      Document: 00516125010          Page: 17   Date Filed: 12/10/2021




                                    No. 21-20115


            Wyoming’s ban on oilfield indemnification is codified and voids any
   such agreement as being “against public policy.” Wyo. Stat. Ann. § 30-
   1-131.    Federal and state courts applying this statute have invalidated
   indemnity agreements despite the parties’ having ties to other states. See,
   e.g., Kaiser-Francis Oil Co. v. Noble Casing Inc., 2017 WL 1947506, at *5 (D.
   Wyo. May 10, 2017); Bolack v. Chevron, U.S.A., Inc., 963 P.2d 237, 242 (Wyo.
   1998). Because Wyoming “has taken the unusual step of stating [the policy]
   explicitly” in a statute, Chesapeake, 94 S.W.3d at 178, and “will refuse to
   enforce an agreement” contrary to the policy even when other states
   connected to the agreement would enforce it, DeSantis, 793 S.W.2d at 680,
   the anti-indemnity policy is a fundamental one.
                                       ***
            Wyoming law applies. Its Oilfield Anti-Indemnity Act does not allow
   Cannon’s claim for indemnification. The judgment of the district court is
   AFFIRMED.




                                         17